DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 5, 2020 was filed after the mailing date of the Application on July 19, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on August 21, 2018.  These drawings are accepted by the Office.

Response to Amendment
Amendments filed April 5, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims, drawings and specification are entered.

Response to Arguments
Applicant’s arguments, see Remarks page 8-10, filed April 5, 2021, with respect to Claim 1-5 and 15 rejection under 35 U.S.C. 103 as being unpatentable over Gu (International Patent Application Publication (PCT) WO03027706A1), hereinafter “Gu”, in view of Wulich et al. (U.S. Patent 6272072B1) hereinafter “Wulich”; claims 6, 9-11, and 16 rejection under 35 U.S.C. 103 as being unpatentable over Gu in view of Wulich and further in view of Ono et al. (International Patent Application Publication (PCT) WO2017150323A1), hereinafter “Ono”; claim 7 rejection under 35 U.S.C. 103 as being unpatentable over Gu in view of Wulich and further in view of Rudow et al. (United States Patent Application Publication 2014/0240170A1), hereinafter “Rudow”; claims 12-14 rejection under 35 U.S.C. 103 as being unpatentable over Gu in view of Wulich and further in view of Ono and further in view of Lee et al. (United States Patent Application Publication 2019/0029636A1), hereinafter “Lee”; and claims 18-20 rejection under 35 U.S.C. 103 as being unpatentable over Gu in view of Wulich and further in view of Lee, have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-16 and 18-20 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim10, line 2, “adapted” changed to “configured”.
As a result the claim 2 will be amended as follows:
Claim 10 (Currently Amended) The apparatus according to claim 1, comprising a moving platform configured to carry the receiver;
wherein the position acquisition device is configured to acquire the navigation data relating to the moving platform carrying the receiver.
In claim 16, line 1, “comprising” is removed.
As a result the claim 16 will be amended as follows:
Claim 16 (Currently Amended) The method according to claim 15, 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “An apparatus for determining a spatial position of a transmitter, wherein the transmitter moves relative to the apparatus and the transmitter emits a wireless signal”, particularly characterized by the features of “a receiver configured to receive the wireless signal emitted by the transmitter; 
a signal processor configured to determine a Doppler shift in the received signal and to identify a change of sign in the determined Doppler shift; 
a position acquisition device configured to acquire navigation data relating to a position and/or a movement of the apparatus at a point of time when the sign in the determined Doppler shift changes; and
a position estimator configured to compute information relating to the spatial position of the transmitter with respect to the position of the apparatus based on the acquired navigation data,
a memory configured to store the acquired navigation data,
wherein the acquired navigation data comprise a timestamp specifying the point of time when the sign of the Doppler shift changes, 
wherein the acquired navigation data are put in an order to identify a movement of the transmitter during a data acquisition procedure, and the computation of information relating to the spatial position of the transmitter is stored in the memory to performed at a later point in time, and 
wherein the position estimator configured to compute for each acquired point in time when the sign in the determined Doppler shift changes a line or plane which is perpendicular to a movement vector of the receiver at the point in time when the sign in the determined Doppler shift changes, and identify a position of the transmitter by combining multiple of the computed lines or planes”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The art on the record teaches several limitations of the claimed inventions but fails at least to teach “computation of information relating to the spatial position of the transmitter is stored in the memory to performed at a later point in time, and 
wherein the position estimator configured to compute for each acquired point in time when the sign in the determined Doppler shift changes a line or plane which is perpendicular to a movement vector of the receiver at the point in time when the sign in the determined Doppler shift changes, and identify a position of the transmitter by combining multiple of the computed lines or planes”.

In that the dependent claims 2-14 depend ultimately from allowable, independent claim 1, these dependent claims 2-14 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 15 as amended, none of the prior art of record discloses in combination “A method for determining a spatial position of a transmitter, wherein the transmitter moves relative to the apparatus and the transmitter emits a wireless signal”, particularly characterized by the features of “receiving, by a receiver, the wireless signal emitted by the transmitter; 
determining a Doppler shift in the received signal by a signal processor; identifying a change of sign in the determined Doppler shift by the signal processor; 
acquiring, by a position acquisition device, navigation data relating to a position and/or a movement of the apparatus at a point of time when the sign in the determined Doppler shift changes; 
computing information relating to the spatial position of the transmitter with respect to the position of the apparatus based on the acquired navigation data by a position estimator,
computing for each acquired point in time when the sign in the determined Doppler shift changes a line or plane which is perpendicular to a movement vector of the receiver at the point in time when the sign in the determined Doppler shift changes, and
 identifying a position of the transmitter by combining multiple of the computed lines or planes,
storing the acquired navigation data in a memory, 
wherein the acquired navigation data comprise a timestamp specifying the point of time when the sign of the Doppler shift changes, and 
wherein the acquired navigation data are put in an order to identify a movement of the transmitter during a data acquisition procedure, and the computation of information relating to the spatial position of the transmitter is stored in the memory and performed at a later point in time”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
The art on the record teaches several limitations of the claimed inventions but fails at least to teach “computing for each acquired point in time when the sign in the determined Doppler shift changes a line or plane which is perpendicular to a movement vector of the receiver at the point in time when the sign in the determined Doppler shift changes, and
 identifying a position of the transmitter by combining multiple of the computed lines or planes,
storing the acquired navigation data in a memory”.

In that the dependent claims 16 and 18-20 depend ultimately from allowable, independent claim 15, these dependent claims 16 and 18-20 are allowable for, at least, the reasons for which independent claim 15 is allowable.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Axmon et al. (U.S. Patent Application Publication 2016/0227462A1) teach a cell detection in a cellular communications network;
Axmon (U.S. Patent Application Publication 2017/0257877A1) teach a method in a network scheduling in high speed scenario;
Demirdag et al. (United States Patent Application Publication 2018/0206075A1) teaches a high-resolution high-dynamic range Doppler-effect measurement using modulated carrier signals;
Fatemi (United States Patent Application Publication 2012/0130248A1) teaches a method and apparatus for multiple-wave Doppler velocity meter;
Thouvenel et al. (United States Patent 6677900B1) teaches a system for detecting mobile receivers, using digital telebroadcasts transmissions of a ground transmitter network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648